Per Curiam,
We find no error in this record that requires reversal or modification of the decree dismissing the bill at plaintiff’s costs. The decree is the logical sequence of the facts properly found *521by the learned trial judge. His findings, including those recited in the second to the sixth specifications of error, inclusive, were fully warranted by the pleadings and evidence. In support of this conclusion, it is unnecessary to refer in detail to the evidence. To do so would consume much time to no useful purpose. We have no doubt as to the substantial correctness of the learned judge’s findings of fact.
As recited in tiie seventh specification his general conclusion of law is as follows : “ Having found that there was no general partnership as between themselves, existing between the plaintiff and defendant, and that the arrangement was that Mr. Fitzsimmons was to receive and retain all fees from, the civil business, and Mr. Robb all fees from the criminal business, and that each has received and retained the fees according to the agreement, there is nothing to account for and the bill must be dismissed.”
This controlling conclusion is so clearly correct that further comment is unnecessary.
Neither of the specifications of error is sustained. On the facts properly found by the learned trial judge, the decree is affirmed and appeal dismissed at appellant’s costs.